Title: 16th.
From: Adams, John Quincy
To: 


       Breakfasted at Judge Dana’s. Doctor Waterhouse came, in and entertained us for some time with his quaint wit. I paid several visits in the course of the forenoon: pass’d a couple of hours very agreeably with Miss Wigglesworth and Miss Jones. The latter of these two Ladies, in former times, was not with me upon so good terms as at present. I thought her capricious, and ill-natured: but of late she has been much better. I once wrote a double acrostic for her, neither part of which was true. As I did not insert them at the time I will now introduce one of them; for the contrast is false and unjust. I went to see Mr. Smith, the Librarian, and also to Mr. Gannett’s; where Miss Lucy Cranch, has been these two months past. The young Lovers went home this forenoon with the Miss Clarkes, And Mr. Andrews did not get back, till we had nearly dined. Immediately after dinner I mounted my horse; and got to Mr. Cranch’s, between six and seven. My aunt I found was gone to Cambridge, for Lucy, and expects to return with her to-morrow. I found my friends well except W. Cranch, who has been very unwell, but is recovering.
       
        C—ould all the powers of rhetoric combined
        A—ssist to show the beauties of her mind
        T—he Poet’s efforts would be all in vain
        H—er mind is fair, without one single stain
        A—11 the soft Passions which improve the heart
        R—eign in her breast, and every thought impart
        I—n such a breast no foible can reside
        N—o little art, for prudence is her guide
        E—ach moral beauty, which adorns the soul
        J—oin’d to each grace, completes her soft controul
        O—f Siren charms, the poets often tell,
        N—o goddess e’er employ’d them half so well;
        E—nvy itself must drop a tear to find,
        S—o fair a face with such a beauteous mind.
        
         
          Jany. 22d. 1787.
         
        
       
      